Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/1/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
IDS filed on 12/1/2021 has been entered and considered.  Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/1/2021 prompted the new ground(s) of rejection presented in this Office action.  Refer Rejection A.  Claim does not further define “hollowed gap”.  If a certain length of gap provided, it reads on the claim. 
Claims 1 and 3-20 are pending and are presented for examination.  
The applicant's arguments have been considered but not persuasive. 
Claim 2 is now combined into claim 1.  
“the at least one hollowed gap is configured to divide the corresponding one of the at least one serpentine coil into a plurality of sheet-like conductors connected in parallel”.
The claim recites “connected in parallel” and “hollowed gap”.  It is not necessary to be the same as applicant’s disclosure and argument.  The sheet-like conductors at each layers are arranged in parallel and connected; and there are hollowed gaps (Figs. 1, 14-17).  A coil is formed by layers as claim recites “at least one insulating carrying plate”. Refer Rejection B.  


Claim Objections
Claim 1 is objected to because of the following informalities: 
There is missing of sign to separate.  See arrow below. 

    PNG
    media_image1.png
    211
    947
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

REJECTION A. 
Claims 1, 3, 5-6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jore et al (CA 2514772A1 of IDS,  see US 7109625 B1 as US application for English, IDS).  

As for claim 1, Jore discloses a winding stator, applicable to an electric motor, the winding stator comprising 
at least one phase of windings (Fig. 6 shows three-phase), each phase of windings comprising at least one insulating carrying plate (40, Fig. 13A) and at least one serpentine coil having a starting end and a terminating end, 
each of the at least one insulating carrying plate being provided with one of the at least one serpentine coil (refer Figs. 7, 9, 17 for complete shape of coils), and 
each of the at least one serpentine coil being arranged on the corresponding one of the at least one insulating carrying plate in a shape of bent spiral sheet (Fig. 17), 
wherein each of the at least one serpentine coil comprises inward bent portions (radially inward in Fig. 17), outward bent portions (radially outward in Fig. 17), and working portions (in main circle of the stator, refer 101 in Fig. 19), 

an outer arc end of the fan-shaped sheet-like structure is connected with one of the outward bent portions 
wherein each of the at least one serpentine coil is provided with at least one gap (between two conductors in Figs. 20-23), and 
the at least one gap is configured to divide the corresponding one of the at least one serpentine coil into a plurality of sheet-like conductors (refer 410a, 402, Fig. 20) connected in parallel (C.11, L.52).
The gap between conductors in Figs. 20-23) of the one serpentine coil is not explicitly described as hollowed gap. 
However, it is well known in the art (official notice) that the conductor layers formed by printed circuit board would have been obvious being a hollowed (isolating, or recessed) gap between the conductors so that the conductors are electrically isolated.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced eddy current by isolation of each conductor.  
For supporting examples, either Kim et al (US 20190149002 A1), [0036, 0038, 0165, 0166], Bolte et al (US 5955813 A), (Fig. 3), Malsky (US 4645961 A), (Fig. 3), or Iki et al (US 20090195106 A1), (see slip 31 between conductor trances) shows a hollowed (recessed) gap between the conductor traces. 


As for claim 5, Jore discloses the winding stator according to claim 1, wherein each phase of the windings comprises a plurality of serpentine coils and a plurality of insulating carrying plates respectively configured to carry the plurality of serpentine coils (see Figs. 13A-13C), and in in-phase windings (at stator core), the plurality of serpentine coils, by means of making corresponding starting ends and respective terminating ends in a serial or parallel connection, form the winding stator.
As for claim 6, Jore discloses the winding stator according to claim 1, wherein the number of the at least one insulating carrying plate is multiple (see Figs. 13A-13C); in in-phase windings, each of the insulating carrying plates is provided with a connection through hole (42), and the connection through hole is configured for serial connection of the serpentine coils on the insulating carrying plates in the in- phase windings.
As for claim 8, Jore discloses the winding stator according to claim 1, wherein the number of the at least one insulating carrying plate is multiple (see Figs. 13A-13C); in in-phase windings (at stator core), the working portions and one of the insulating carrying plates (40) corresponding to the working portions are both provided with at least one conductive through hole (42), wherein each of the at least one conductive through hole (42) is provided with a conductive connector in contact with the working portions corresponding to the serpentine coil on each layer (C.5, L.45-50), and the 
As for claim 10, Jore discloses the winding stator according to claim 1, wherein the phase number of the windings is three (C.3, L.13), but silent to explicitly describe individual serpentine coils of in-phase windings are distributed on a radial cross section in the same manner, windings in different phases are distributed on a radial cross section with an angle of 120 ° therebetween, and connected in a Y shape.
However, it is well known in the art that most of three-phase are either delta or Y connection equally distributed, and therefore the examiner hereby takes official notice.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for power supply to the windings in three-phase system. 
Supporting references describing Y connection equally distributed with an angle of 120 ° are:    	
Hagenlocher (US 20150042197 A1), Fig. 3 and [0037]. 
Nakano et al (US 20140346910 A1), Fig. 4 and [0125]. 
KONDOU et al (US 20130264895 A1), Fig. 3 and [0045]. 

As for claim 11, Jore discloses the winding stator according to claim 1, wherein the in-phase windings further are provided with a power supply terminal (see 53 in Fig. 6), and the power supply terminal is connected with the starting end or the terminating end (e.g., A+. A-).  
As for claim 12, Jore discloses the winding stator according to claim 1, wherein the at least one insulating carrying plate is a PCB board (C.3, L.5), and the PCB board 

As for claim 13, Jore discloses the winding stator according to claim 1, wherein the winding stator further comprises a Hall sensing layer (consider most left layer of 39 in Fig. 13A), a supplemental layer (consider most right layer of 39 in Fig. 13A) and a Hall sensor (19, Fig. 4), the Hall sensing layer and the supplemental layer are provided opposite and separated from each other, individual phases of the windings are located between the Hall sensing layer and the supplemental layer, and all of them are connected with the Hall sensor, and the Hall sensing layer and the supplemental layer are both configured to sense a pole alternating signal and transfer the pole alternating signal to the Hall sensor (C.4, L.7-26).   In Fig. 5, sensor 19 are on left most layer. 
As for claim 14, Jore discloses the winding stator according to claim 1, wherein each of the at least one insulating carrying plate is provided with a plurality of heat-dissipating parts (52, Fig. 6A), and the plurality of heat-dissipating parts are configured to transfer heat generated by the serpentine coil to the corresponding insulating carrying plate (C.7, L.40-47).
As for claim 15, Jore discloses an electric motor, comprising rotor disks provided opposite and the winding stator according to claim 1, the winding stator being located between the rotor disks (14A, 14B, Fig. 5).
As for claims 16-18, Jore discloses the winding stator according to claims 1 and 3-4, wherein each phase of the windings comprises a plurality of serpentine coils and a plurality of insulating carrying plates respectively configured to carry the plurality of 
As for claims 19-20, Jore discloses the winding stator according to claims 1 and 3, wherein the number of the at least one insulating carrying plate is multiple (see Figs. 13A-13C); in in-phase windings (at stator core), each of the insulating carrying plates is provided with a connection through hole (42), and the connection through hole is configured for serial connection of the serpentine coils on the insulating carrying plates in the in-phase windings (see Figs. 13A-13C).

REJECTION B. 	
Claims 1, 3-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya (US 20120126927 A1, USPGPUB of IDS prior art US 8319595 B2) in view of Kanayama et al (US 4484097 A).  
  
As for claim 1, Iwaya discloses a winding stator [0001], applicable to an electric motor, the winding stator comprising 
at least one phase of windings, 
each phase of windings comprising at least one insulating carrying plate (1) [0049] and at least one serpentine coil (title, Par.0049, etc., Fig. 2, formed by “conductor patterns”) having a starting end and a terminating end (both ends of coil), 

each of the at least one serpentine coil being arranged on the corresponding one of the at least one insulating carrying plate in a shape of bent spiral sheet, 
wherein each of the at least one serpentine coil comprises inward bent portions (21c), outward bent portions (21b) and working portions (21a), 
an inner arc end of the fan-shaped sheet-like structure (21a) is connected with one of the inward bent portions (21c), and 
an outer arc end of the fan-shaped sheet-like structure (21a) is connected with one of the outward bent portions (21b). 
Iwaya further disclose and shows (Figs. 1, 14-17) wherein each of the at least one serpentine coil is provided with at least one hollowed gap, and the at least one hollowed gap is configured to divide the corresponding one of the at least one serpentine coil into a plurality of sheet-like conductors connected in parallel (Figs. 1, 14-17 show hollowed gap between layers, and conductors of coils are in parallel at least by physical view).   
Iwaya failed to clearly disclose or show that each of the working portions (21a) is in a fan-shaped sheet-like structure.  
Kanayama clearly discloses (Figs. 1, 3, 4, 11, etc.) each of the working portions (1d) is in a fan-shaped sheet-like structure.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to disperse the 

As for claim 3, Iwaya as combined discloses the winding stator according to claim 1, wherein each of the at least one hollowed gap is provided with an insulation material configured to insulatedly isolate conductors at two sides of the hollowed gap (Figs. 1, 14-17 show layers are provided with an insulation material). 
As for claim 4, Iwaya as combined discloses the winding stator according to claim 1, wherein Kanayama shows (Fig. 11) the outer arc end of the fan-shaped sheet-like structure (at 1a) is appeared to be in a form of a trapezoidal sheet, a length of an upper base of the trapezoidal sheet is (slightly) smaller than a length of a lower base of the trapezoidal sheet, and Iwaya as combined teaches an upper base side of the trapezoidal sheet is connected with one of the outward bent portions.  It would have been an obvious matter of design choice to shape as claimed, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As for claim 5, Iwaya as combined discloses the winding stator according to claim 1, wherein each phase of the windings comprises a plurality of serpentine coils and a plurality of insulating carrying plates respectively configured to carry the plurality of serpentine coils, and in in-phase windings, the plurality of serpentine coils, by means of making corresponding starting ends and respective terminating ends in a serial or 
As for claim 6, Iwaya as combined discloses the winding stator according to claim 1, wherein the number of the at least one insulating carrying plate is multiple (Figs. 1, 14-17); in in-phase windings (coils in a phase), each of the insulating carrying plates is provided with a connection through hole (see 22, 23 in Figs. 4, 6, 7, etc.), and the connection through hole is configured for serial connection of the serpentine coils on the insulating carrying plates in the in-phase windings [0049, 0057-0064]. 
As for claim 7, Iwaya as combined discloses the winding stator according to claim 6, wherein each of the insulating carrying plates is provided with a plurality of strip-shape slots (groove between conductors), the plurality of strip-shape slots are arranged on the corresponding insulating carrying plate radially in a circular shape, and the working portions are accommodated in at least part of the plurality of strip-shape slots. 
As for claim 8, Iwaya as combined discloses the winding stator according to claim 1, wherein the number of the at least one insulating carrying plate is multiple; in in-phase windings (coils in a phase), the working portions and one of the insulating carrying plates corresponding to the working portions are both provided with at least one conductive through hole (22, 23), wherein each of the at least one conductive through hole is provided with a conductive connector in contact with the working portions corresponding to the serpentine coil on each layer, and the conductive connector is configured to connect the working portions on adjacent insulating carrying 
As for claim 9, Iwaya as combined discloses the winding stator according to claim 7, wherein the conductive connector is a conductive plating layer provided on an inner wall of each of the at least one conductive through hole (22, 23), and the insulating carrying plate corresponding to an edge of the conductive through hole (22, 23) is provided with at least one isolation through hole configured to prevent the conductive connector from creating an eddy current loop (the property should have been obvious by the recited structure, MPEP 2112, 2114). 
As for claim 10, Iwaya teaches the winding stator according to claim 1, wherein the phase number of the windings is three [0053], individual serpentine coils of in-phase windings are distributed on a radial cross section in the same manner (Figs. 1-4, 6-7).   Iwaya is silent to explicitly disclose that windings in different phases are distributed on a radial cross section with an angle of 120.degree. therebetween, and connected in a Y shape.  Note that, in three-phase, it is well-known and notoriously old in the art that windings in different phases are distributed with an angle of 120.degree in electric angle, and in most cases, either delta or wye connection, and therefore the examiner hereby takes official notice.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for power supply to the windings in three-phase system. 
Supporting references describing Y connection equally distributed with an angle of 120 ° are:    	
Hagenlocher (US 20150042197 A1), Fig. 3 and [0037]. 

KONDOU et al (US 20130264895 A1), Fig. 3 and [0045]. 

As for claim 11, Iwaya disclose the winding stator according to claim 1, wherein the in-phase windings (interpreted windings in a phase) further are provided with a power supply terminal, and the power supply terminal is connected with the starting end or the terminating end (10: electrical inlet and outlet).  By having electrical inlet and outlet, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for power supply to the windings. 
As for claim 14, Iwaya as combined discloses the winding stator according to claim 1, wherein each of the at least one insulating carrying plate is provided with a plurality of heat-dissipating parts (the coil structure, Kanayama discloses the coil structure is effective to widely distribute or disperse the heat produced therein, C.1, L47-51). Since coils are attached to insulating carrying plate, the heat from the coil structure is obvious transferred to the corresponding insulating carrying plate.
As for claim 15, Iwaya as combined discloses an electric motor, comprising the winding stator according to claim 1.  Note that Kanayama discloses (see Fig. 5) the winding stator (1) being located between the rotor disks (9a, 9b). 
As for claims 16-18, Iwaya as combined discloses the winding stator according to claims 1, 3 and 4 respectively, wherein each phase of the windings comprises a plurality of serpentine coils and a plurality of insulating carrying plates respectively configured to carry the plurality of serpentine coils, and in in-phase windings (coils in a phase), the plurality of serpentine coils, by means of making corresponding starting ends and 
As for claims 19-20, Iwaya as combined discloses the winding stator according to claim 1 and 3 respectively, wherein the number of the at least one insulating carrying plate is multiple; in in-phase windings (coils in a phase), each of the insulating carrying plates is provided with a connection through hole (22, 23), and Iwaya teaches [0010-0011, 0013-0016, 0019, 0022-0023, 0026, …. etc.] the connection through hole is configured for serial connection of the serpentine coils on the insulating carrying plates in the in-phase windings. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya in view of Kanayama, and in further view of Smith et al (US 20060012263 A1).  
As for claim 12, Iwaya as combined discloses the winding stator according to claim 1 but failed to describe wherein the at least one insulating carrying plate is a PCB board, and the PCB board is provided with an axial hole allowing a rotor of the electric motor to pass therethrough.
Smith discloses a stator (e.g., Fig. 16a) and further explicitly teaches wherein the at least one insulating carrying plate is a PCB board [0056-0059].  Note that the PCB board is provided with an axial hole (Fig. 16a, as well as Iwaya), with an intended use of allowing a rotor of the electric motor to pass therethrough (see 112 rejection above).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced thickness and to 

As for claim 13, Iwaya as combined discloses the winding stator according to claim 1 but failed to describe wherein the winding stator further comprises a Hall sensing layer, a supplemental layer and a Hall sensor, the Hall sensing layer and the supplemental layer are provided opposite and separated from each other, individual phases of the windings are located between the Hall sensing layer and the supplemental layer, and all of them are connected with the Hall sensor, and the Hall sensing layer and the supplemental layer are both configured to sense a pole alternating signal and transfer the pole alternating signal to the Hall sensor.
Smith discloses a stator further comprising a Hall sensing layer, a supplemental layer and a Hall sensor, the Hall sensing layer (52, 216) [0093, 0096] and the supplemental layer are provided opposite and separated from each other, individual phases of the windings are located between the Hall sensing layer and the supplemental layer (Figs. 3, 28), and all of them are connected with the Hall sensor (Fig. 21), and the Hall sensing layer and the supplemental layer are both configured to sense a pole alternating signal (considered with magnetic signal of permanent magnet) and transfer the pole alternating signal to the Hall sensor. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced thickness and to maximize the fill factor which in turn contributes to maximizing efficiency, motor constant, and power density.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/1/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834